DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 3, 5-7, 10, 12-14, 17, and 19-21 have been cancelled. Therefore, Claims 1-2, 4, 8-9, 11, 15-16, and 18 are still pending in this Application. 
Response to Amendments/arguments
Applicant’s argument/remarks, on page 7, with respect to rejections to claims 1-2, 4, 8-9, 11, 15-16, and 18 under 35 USC § 112(a) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn.
Applicant’s argument/remarks, on pages 7-11, with respect to rejections to claims 1-2, 4, 8-9, 11, 15-16, and 18 under 35 USC § 103(a) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 11, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelkhalik et al (US 20180163691) in view of James et al (“A machine learning framework to forecast wave conditions, March 14, 2018), Kuo et al (US 20190156246), Hagmuller et al (US 20190063395), Deo (“Neural networks for wave forecasting” 2001, page 889-898), and Bacelli et al (WO 2013/030164).
 	As per claim 1, Abdelkhalik teaches a method, by one or more processors, for managing a wave energy converter (WEC) device (see Fig. 1 a method/program is performed by one or more processors; see [0036] “to provide power to a processor or circuit that processes sensor data, to provide power to a transceiver that communicates to another system or WEC”; also, see [0041] “In addition, the WEC can include a predictor 120 that can be or be included in a microprocessor, Application Specific Integrated Circuit (ASIC), Field Programmable Gate Array (FPGA), a System on a Chip (SoC), etc. For instance, a microprocessor can be programmed to perform functionality described below as being performed by the predictor 120”; also, see [0042] “The controller 114 receives the predictions from the predictor 120, and controls operation of the PTO 110 based upon the predictions.  For instance, the controller 114 can receive the predictions and compute a desired position of the buoy 102 (e.g., elevation) at the time that the wave impacts the buoy 102”) comprising:
	receiving a plurality of environmental characteristics associated with a WEC device in a body of water (see [0041] “The predictor 120 receive other signals from sensors that can be indicative of environmental conditions, such as wind speeds, humidity, and the like.  The predictor 120 can output the predicted time of impact of the wave with the WEC 100 and predicted excitation force of the wave at the time of impact based upon the above-mentioned signals and wave prediction methods”);
	training a machine (the wave predictions from the model/equations are implemented to solve the problem; see [0041] “In another example, the wave sensor 122 can be connected to the predictor 120 by way of a wired connection.  The predictor 120 may further receive other signals from sensors that can be indicative of environmental conditions, such as wind speeds, humidity, and the like”; also, see [0007] “The optimizer objective function selected maximizes the energy harvesting”; also, see [0043] “The objective of the controller 114 is to control the PTO 110 such that the power flow is maximized, e.g., the position of the buoy 102 with respect to waves 106 in the body of water, over time, conforms to the resonant frequency of the WEC 100”; .also, see [0049] “the prediction block predicts the value of the excitation force over a time horizon, which is used to optimize the PTO input. OPTIM refers to the MPC optimizer used to generate the optimal control force, position and velocity information (U.sub.opt, X.sub.opt) based on wave prediction”; also, see page 9 claim 1 “the velocity of the pitch motion is selected to maximize parametric excitation of the surge-pitch motion”), 
	calculating a prediction of wave conditions on the body of water(the prediction is based on the environmental characteristic see [0041] “The predictor 120 can output the predicted time of impact of the wave with the WEC 100 and predicted excitation force of the wave at the time of impact based upon the above-mentioned signals and wave prediction methods…Additionally, the predictor 120 can generate the predictions based upon historically observed data pertaining to waves”),  (Abdelkhalik teaches that the predictions are performed by a controlled included in the WEC device, see [0039] “the WEC 100 can include a controller 114 that is configured to control operation of the PTO 110 to cause the PTO 110 to generate larger amounts of electrical energy over time when compared to conventional WECs…Additionally, the controller 114 can utilize adaptive control techniques, such that the controller 114 can consider variations in parameters that affect the operation of the WEC 100”; also, see [0041] the prediction is based on sensed parameters; the  predictions are performed subsequent to deployment of the program/model/equations in the WEC device); and 
	controlling the WEC device based on the prediction of wave conditions (see [0041] “The predictor 120 can output the predicted time of impact of the wave with the WEC 100 and predicted excitation force of the wave at the time of impact based upon the above-mentioned signals and wave prediction methods”; also, see [0042] “The controller 114 receives the predictions from the predictor 120, and controls operation of the PTO 110 based upon the predictions.  For instance, the controller 114 can receive the predictions and compute a desired position of the buoy 102 (e.g., elevation) at the time that the wave impacts the buoy 102”; also, see Fig. 1), according to the predefined velocity profile (0049 “The prediction block predicts the value of the excitation force over a time horizon, which is used to optimize the PTO input. OPTIM refers to the MPC optimizer used to generate the optimal control force, position and velocity information (U.sub.opt, X.sub.opt) based on wave prediction”; also, see page 9 claim 1 “a model predictive control method to resonant the surge and pitch motions with the predicted excitation force and wherein the velocity of the pitch motion is selected to maximize/objective parametric excitation of the surge-pitch motion”) wherein the WEC device includes a power take-off (PTO) (see Fig. 1 PTO 110), and the controlling of the WEC device includes adjusting a resistance exhibited by the PTO (see [0039] “In general, the controller 114 can control the PTO 110 to cause the WEC 100 to remain on resonance when off-resonance waves impact the buoy 102, and can cause the WEC 100 to relatively quickly return to resonance when waves impacting the buoy 102 cause the WEC 100 to go off resonance”; also, see [0043] “The objective of the controller 114 is to control the PTO 110 such that the power flow is maximized, e.g., the position of the buoy 102 with respect to waves 106 in the body of water, over time, conforms to the resonant frequency of the WEC 100. Specifically, the controller 114 can be designed to control the PTO 110 to output a mechanical force that places the WEC 100 at its resonant frequency.  Design of the controller 114 is now described”).
	While Abdelkhalik teaches that the prediction is based on wind conditions detected by sensors, Abdelkhalik does not explicitly teach:
	training, prior to deployment on the WEC device, the machine-learning module associated with the WEC device using the plurality of environmental characteristics as inputs to generate a wave model, wherein the wave model is implemented to solve a predefined control problem definition of a prescribed performance objective for the WEC device output as a predefined velocity profile, wherein the inputs for the wave model include, for a particular set of data associated with the body of water: a global wave height H, a time period T of detected waves, a direction D of the detected waves, a speed or magnitude uwind of east and west components of winds, a speed or magnitude vwznd of north and south components of the winds, a speed or magnitude ucurrent of east and west component of currents, and a speed or magnitude vcurrent of north and south component of the currents, calculating a prediction of wave conditions on the body of water based on the wave model, the prediction of wave conditions inclusive of predictions of wave heights of the body of water of at least 24 hours in advance, wherein, notwithstanding the wave model is initially trained prior to the deployment on the WEC device, the generation of the wave model and the calculating the prediction of the wave conditions according to the wave model are each performed exclusively on the WEC device subsequent to the deployment using the plurality of environmental characteristics observed by sensors located exclusively on the WEC device.
	However, James teaches a method and system for predicting wave conditions comprising a machine learning module (see page 1, Abstract lines 1-3 “A machine learning framework is developed to estimate ocean-wave conditions. By supervised training of machine learning models on many thousands of iterations of a physics-based wave model, accurate representations of significant wave heights and period can be used to predict ocean conditions…”; also, see page 3 pars. 2-3), training the machine-learning module associated with the WEC device using a plurality of environmental characteristics as inputs to generate a wave model (see page 1 Col 2 par. 2 “to train machine learning models on many realizations of a physics-based wave model forced by historical atmospheric and sea states to accurately represent wave conditions (specifically, significant wave heights and characteristic period)”; also, see page 6 Col 2 par. 3 “The machine learning model is trained on a data set to establish the weights parameterizing the space of nonlinear functions mapping from x to y. Of course, a large training data set is required to develop a robust machine learning model”; also, the generated model is shown in Fig. 4 a layered feed forward neural network model with bias, inputs and outputs; the input data is shown in Fig. 1 and includes wave height, period and height, and wind and current data measured at buoy located at the diamond positions in Fig. 1), wherein the inputs for the wave model include, for a particular set of data associated with the body of water: a global wave height H (page 3 Col 1 lines 9-11 “For this model-verification exercise, inputs forcing the SWAN model comprised wave conditions (defined along the SWAN model boundaries indicated in red in Fig. 1” and page 3 Col 2 para. 2 “wave-condition data (significant wave height, Hs, top row; also, see Page 7 Col  2 lines 4-11 “…input file where wave conditions (Hs, T, and D)”…), a time period T of detected waves (also, see Page 7 Col  2 lines 4-11 “input file where wave conditions (Hs, T, and D), T is period), a direction D of the detected waves (also, see Page 7 Col  2 lines 4-5 “input file where wave conditions (Hs, T, and D), D is direction;), a speed or magnitude uwind of east and west components of winds (also, see page 3 par. 2 “wind data from The Weather Company (2017) extracted at 12 locations spaced 0:25∘ apart corresponding to the turquoise circles in Fig. 1”; thus, Fig. 1 shows wind data at the east and west component at the turquoise circles; also, see page 7 Col 2 lines 4-11 “the spatially variable TWC winds files (12 values each for easterly and northerly wind components”;  ). These data were assembled into x vectors comprising:… 12X2 wind speeds”), a speed or magnitude vwznd of north and south components of the winds (also, see page 3 par. 2 “wind data from The Weather Company (2017) extracted at 12 locations spaced 0:25∘ apart corresponding to the turquoise circles in Fig. 1”; thus, Fig. 1 shows wind data at the North and South components at the turquoise circles; see page 7 Col 2 lines 4-11 “the spatially variable TWC winds files (12 values each for easterly and northerly wind components). These data were assembled into x vectors comprising:… 12X2 wind speeds”), a speed or magnitude ucurrent of east and west component of currents (page 3 Col 1 lines 9-16 “357 u and v currents supplied at the 3-km-spaced small, black circles in Fig. 1)” u and v currents are vector to include all the components N, S, E, and W” Fig. 1 black circles represents and includes currents from the east and west), and a speed or magnitude vcurrent of north and south component of the currents (page 3 Col 1 lines 9-16 “357 u and v currents supplied at the 3-km-spaced small, black circles in Fig. 1)”, u and v currents are vector to include all the components N, S, E, and W; also, see Fig. 1 black circles represents and includes currents from the north and south), and calculating a prediction of wave conditions on the body of water based on the wave model (see the Abstract “A machine learning framework is developed to estimate ocean-wave conditions. By supervised training of machine learning models on many thousands of iterations of a physics-based wave model, accurate representations of significant wave heights and period can be used to predict ocean conditions…”), the prediction of wave conditions inclusive of predictions of wave heights of the body of water of at least 24 hours in advance (see page 27 “In fact, for a 48-hour forecast (16 simulations,
one every three hours), SWAN simulations on a single-core processor
took 583 s (112 s on eight cores) while the machine-learning equivalent took
0.086s to calculate the Hs field and 0.034s to calculate the characteristic T
(a total of 0.12 s on a single processor) | well over three orders of magnitude
(485,833%) faster than the running the full physics-based SWAN models.).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Abdelkhalik’	s invention to include system and method steps including a predictor including a machine training module, training a machine-learning module associated with the WEC device using the plurality of environmental characteristics as inputs to generate a wave model, wherein the inputs for the wave model include, for a particular set of data associated with the body of water: a global wave height H, a time period T of detected waves, a direction D of the detected waves, a speed or magnitude uwind of east and west components of winds, a speed or magnitude vwznd of north and south components of the winds, a speed or magnitude ucurrent of east and west component of currents, and a speed or magnitude vcurrent of north and south component of the currents, and calculating a prediction of wave conditions on the body of water based on the wave model, the prediction of wave conditions inclusive of predictions of wave heights of the body of water of at least 24 hours in advance as taught by James in order to facilitate accurate power production forecasts (see Page 1 Col 2 Par 2 lines 7-9 “Predicting these wave conditions at locations corresponding to a (potential) wave-energy-converter (WEC) array facilitates accurate power-production forecasts”) and predict wave conditions accurately, faster, and with less computational cost (see page 2 Col 1 lines “ the end result is a machine learning technique that can predict wave conditions with comparable accuracy to a physics-based model for a fraction of the computational cost).
	While Abdelkhalik clearly teaches wind speeds/conditions sensors, and wave height conditions sensors, Abdelkhalik-James does not explicitly training a machine-learning module prior to deployment on the WEC device, wherein, notwithstanding the wave model is initially trained prior to the deployment on the WEC device, the generation of the wave model and the calculating the prediction of the wave conditions according to the wave model are each performed exclusively on the WEC device subsequent to the deployment using the plurality of environmental characteristics observed by sensors located exclusively on the WEC device, and wherein the wave model is implemented to solve a predefined control problem definition of a prescribed performance objective for the WEC device output as a predefined velocity profile.
	Kuo teaches a machine learning service system comprising a service for training machine learning model, wherein training the  a machine-learning module is done prior to deployment on a device, (see Fig. 1 and 5; also, see [0012], [0015], [0017]; also, see [0051]-[0052] the system trains any kind of machine learning module specific for each vendor or usage; also, see [0058] “n the depicted embodiment, the provider network 102 also includes a model training service 502 that trains one or more of the machine learning models 112 before they are made available for deployment”), the generation of the model and the calculating the prediction according to the model are each performed exclusively on the device subsequent to the deployment (see [0017] “the machine learning deployment service may generate a machine learning package and deploy the package to the connected device for installation in order to allow the connected device to run…a machine learning model in an optimal or more optimal manner”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Abdelkhalik-James’ combination above to include a service for training machine learning model, wherein training the  a machine-learning module is done prior to deployment on a device, the generation of the model and the calculating the prediction according to the model are each performed exclusively on the device subsequent to the deployment as taught by Ku in order to train the machine learning module of Abdelkhalik-James before deployment onto the WEC device in order to optimize the machine learning module (see [0050]-[0051]) and to test or validate the machine learning module/model and find errors before the model is fully deployed (see [0003] and [0034). Therefore, Abdelkhalik-James-Kuo teaches or suggests that the generation of the wave model and the calculating the prediction of the wave conditions according to the wave model are each performed exclusively on the WEC device as taught by Abdelkhalik-James subsequent to the deployment as suggested by Kuo using the plurality of environmental characteristics observed by sensors (as taught above by Abdelkhalik-James above).
	While Abdelkhalik clearly teaches wind speeds/conditions sensors, and wave height conditions sensors, Abdelkhalik-James-Kuo does not explicitly the plurality of environmental characteristics observed by sensors located exclusively on the WEC device (Abdelkhalik is silent about the location of the sensors used by the prediction module/model), and wherein the wave model is implemented to solve a predefined control problem definition of a prescribed performance objective for the WEC device output as a predefined velocity profile.
	Hagmuller teaches a wave energy controller including sensors detecting wind conditions and wave height conditions (0046), wherein the sensors are located exclusively on the WEC device (see Fig. 1 sensor are included and located in the WE device 102 “the wave conditions sensor 112 senses conditions of the sea waves in the environment of the sea wave energy harvesting vessel 102. The wave conditions sensor 112 can sense one or more of the frequency of the sea waves, the average trough to peak amplitude of the sea waves, current amplitude patterns in the sea waves, the direction of propagation of the sea waves, wind conditions, and other parameters associated with the sea waves”; also, see [0047] “The wave conditions sensor 112 can include sensors or components placed in an interior of the sea wave energy harvesting vessel 102 and/or coupled to an exterior of the sea wave energy harvesting vessel 102”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Abdelkhalik-James combination as taught above invention to include sensors detecting wind conditions and wave height conditions (0046), wherein the sensors are located exclusively on the WEC device as taught by Hagmuller in order to enable  to enable the sea wave energy harvesting vessel 102 to more efficiently harvest energy from the sea waves (see [0046] and [0048]).
	While it would be obvious to one of ordinary skill in the art that measurements near or on the WEC are more accurate and would result in better predictions, Abdelkhalik-James-Kuo-Hagmuller still does not explicitly teach using the plurality of environmental characteristics observed by sensors located exclusively on the WEC device to generate the wave model and calculating the prediction of the wave conditions (in other words, Deo is used to clearly demonstrate that using measurements near or at the WEC to generate a neural network wave model, will result in better output wave predictions). 
	However, Deo clearly teaches generating a wave model and calculating a prediction of wave conditions by using a plurality of environmental characteristics observed by sensors on a WEC device (see page 895 par. 1 “Another set of wave rider buoy based measurements of waves and wind was available near the above mentioned location”, see page 896 par. 2 “then it was tested with respect to the central grid (shown shaded in Fig. 3) measurements. A combination of 4 input nodes, pertaining to weekly wind speeds in a month, and 4 output nodes, belonging to the corresponding weekly wave heights, was found to be most useful in achieving adequate training in terms of error convergence and testing accuracy. Fig. 6 shows the extent of match between the measured and predicted values of the significant wave height in terms of both time history as well as scatter diagram type of comparisons with respect to the testing data. These results are better in comparison with those obtained for two previous locations as reflected in the higher value of the correlation coefficient, namely, 0.77. This could be due to space as well as time averaging effect in the input series at the current location”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Abdelkhalik-James-Kuo-Hagmuller invention to include using the plurality of environmental characteristics observed by sensors located exclusively on the WEC device as taught by Hagmuller and Deo to generate the wave model and calculating the prediction of the wave conditions as taught by Deo since using measurements at the WEC device will result in better wave condition predictions (see page 896 par. 2). 
	While Abdelkhalik teaches an optimizer to determine a velocity profile for controlling the WEC device (see [0040], [0049-0050], and page 9 claim 1), Abdelkhalik-James-Kuo-Hagmuller-Deo does not explicitly teach generate the wave model is implemented to solve a predefined control problem definition of a prescribed performance objective for the WEC device output as a predefined velocity profile (this limitation has been interpreted broadly. For instance, the wave model does not execute or perform any algorithm to solve any objective. The wave model simply predicts wave condition.  However, the wave conditions predicted are used by a second component or optimizer 810  solve the control problem. The component has been interpreted as an algorithm to compute optimal oscillation of the WEC device based on the velocity profile, see original published disclosure [0080]). 
	However, Bacelli teaches a system and method for controlling a wave energy converter comprising generating a model (see Fig. 4 a model/algorithm is used for generating a velocity profile), wherein the model is implemented to solve a predefined control problem definition of a prescribed performance objective for the WEC device output as a predefined velocity profile (see Page 17 par. 1 “The control system presented in this paper is composed of a feed-forward part and a feedback part; the feed-forward block generates the reference trajectories for the relative 5 velocity, the relative position and the PTO force, that maximize the produced energy while satisfying the amplitude constraint…”, par. 2 “The reference trajectories generated by the feed-forward controller are obtained by
solving the optimization problem presented in section 4; the solution of the optimization problem depends on the vectors describing the excitation forces EA and EB…”; also, see page 22 par. 4 “In block 30, at step 34, an expression is obtained for the velocity and PTO force as a 5 linear combination of basis functions, such as in equations 5-7 or 13-15 (for the Fourier case). This results in step 36 in a set of parameters describing these physical attributes, whose value is not known…. This provides, in step 54, the sets of velocity parameters for each body and the PTO force parameters, i.e. the missing variables steps 34 and 36. Using a feedback controller in step 56, the PTO force is corrected to match the optimized solution and thereby provide the optimal velocity and position for each body to maximize the energy input”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Abdelkhalik-James-Kuo-Hagmuller-Deo’s combination as taught above to include generating a model implemented to solve a predefined control problem definition of a prescribed performance objective for the WEC device output as a predefined velocity profile as taught by Bacelli in order to maximize power generation (see Page 2 last par. “…energy maximization can be reformulated as a non linear program expressed in terms of a cost function and a constraint. This can be solved in real time to arrive at a force profile for a PTO which, when implemented by the PTO, maximizes the energy available from the PTO while staying within the physical constraint imposed).	
 	As per claim 2, Abdelkhalik-James-Kuo-Hagmuller-Deo-Bacelli teaches the method of claim 1, Abdelkhalik further teaches wherein the calculating of the prediction of wave conditions is performed with a computing system onboard the WEC device (see Fig. 1 predictor 120 is a controller; also, see [0041] “In addition, the WEC can include a predictor 120 that can be or be included in a microprocessor, Application Specific Integrated Circuit (ASIC), Field Programmable Gate Array (FPGA), a System on a Chip (SoC), etc. For instance, a microprocessor can be programmed to perform functionality described below as being performed by the predictor 120).
	As per claim 4, Abdelkhalik-James-Kuo-Hagmuller-Deo-Bacelli teaches the method of claim 2, Abdelkhalik does not explicitly teach wherein the machine learning module utilizes a multi-layer perceptron.
	However, James further teaches wherein the machine learning module utilizes a multi-layer perceptron (see Page 6 “3.1.1. The multi-layer perceptron model An MLP model is organized in sequential layers made up of interconnected neurons”; also, see Page 4 Col 2 Par 1).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Abdelkhalik-James-Kuo-Hagmuller-Deo-Bacelli’s combination as taught above to include the machine learning module utilizes a multi-layer perceptron as taught by James in order to in order to facilitate accurate power production forecasts (see Page 1 Col 2 Par 2 lines 7-9 “Predicting these wave conditions at locations corresponding to a (potential) wave-energy-converter (WEC) array facilitates accurate power-production forecasts”) and predict wave conditions accurately, faster, and with less computational cost (see page 2 Col 1 lines “ the end result is a machine learning technique that can predict wave conditions with comparable accuracy to a physics-based model for a fraction of the computational cost).
 	As per claim 8, Abdelkhalik teaches a system for managing a wave energy converter (WEC) device (see Fig. 1 a system for controlling a WEC; also, see [0036], [0041], and [0042]) comprising:
	at least one processor that receives a plurality of characteristics associated with a WEC device in a body of water (see [0041] “In addition, the WEC can include a predictor 120 that can be or be included in a microprocessor, Application Specific Integrated Circuit (ASIC), Field Programmable Gate Array (FPGA), a System on a Chip (SoC), etc. For instance, a microprocessor can be programmed to perform functionality described below as being performed by the predictor 120.  Likewise, an ASIC or FPGA can be designed and/or programmed to perform the functionality described below as being performed by the predictor 120. The predictor 120 receives other signals from sensors that can be indicative of environmental conditions, such as wind speeds, humidity, and the like”);
	trains,  a machine  (see [0041] “In another example, the wave sensor 122 can be connected to the predictor 120 by way of a wired connection.  The predictor 120 may further receive other signals from sensors that can be indicative of environmental conditions, such as wind speeds, humidity, and the like”),
	(see );
 	calculates a prediction of wave conditions on the body of water (the prediction is based on the environmental characteristic; also, see [0041] “The predictor 120 can output the predicted time of impact of the wave with the WEC 100 and predicted excitation force of the wave at the time of impact based upon the above-mentioned signals and wave prediction methods”),  and the calculating the prediction of the wave conditions (Abdelkhalik teaches that the predictions are performed by a controlled included in the WEC device, see [0039] “the WEC 100 can include a controller 114 that is configured to control operation of the PTO 110 to cause the PTO 110 to generate larger amounts of electrical energy over time when compared to conventional WECs…Additionally, the controller 114 can utilize adaptive control techniques, such that the controller 114 can consider variations in parameters that affect the operation of the WEC 100”; also, see [0041] the prediction is based on sensed parameters);; and 	
	controls the WEC device based on the prediction of wave conditions (see [0041] “The predictor 120 can output the predicted time of impact of the wave with the WEC 100 and predicted excitation force of the wave at the time of impact based upon the above-mentioned signals and wave prediction methods”; also, see [0042] “The controller 114 receives the predictions from the predictor 120, and controls operation of the PTO 110 based upon the predictions.  For instance, the controller 114 can receive the predictions and compute a desired position of the buoy 102 (e.g., elevation) at the time that the wave impacts the buoy 102”; also, see Fig. 1), according to the predefined velocity profile (0049 “The prediction block predicts the value of the excitation force over a time horizon, which is used to optimize the PTO input. OPTIM refers to the MPC optimizer used to generate the optimal control force, position and velocity information (U.sub.opt, X.sub.opt) based on wave prediction”; also, see page 9 claim 1 “a model predictive control method to resonant the surge and pitch motions with the predicted excitation force and wherein the velocity of the pitch motion is selected to maximize/objective parametric excitation of the surge-pitch motion”)
	wherein the WEC device includes a power take-off (PTO) (see Fig. 1 PTO 110), and the controlling of the WEC device includes adjusting a resistance exhibited by the PTO (see [0039] “In general, the controller 114 can control the PTO 
110 to cause the WEC 100 to remain on resonance when off-resonance waves impact the buoy 102, and can cause the WEC 100 to relatively quickly return to resonance when waves impacting the buoy 102 cause the WEC 100 to go off resonance”; also, see [0043] “The objective of the controller 114 is to control the PTO 110 such that the power flow is maximized, e.g., the position of the buoy 102 with respect to waves 106 in the body of water, over time, conforms to the resonant frequency of the WEC 100. Specifically, the controller 114 can be designed to control the PTO 110 to output a mechanical force that places the WEC 100 at its resonant frequency.  Design of the controller 114 is now described”.
 	While Abdelkhalik teaches that the prediction is based on wind conditions detected by sensors, Abdelkhalik does not explicitly teach, Abdelkhalik does not explicitly teach:
	training, prior to deployment on the WEC device, a machine-learning module associated with the WEC device using the plurality of environmental characteristics as inputs to generate a wave model, wherein the wave model is implemented to solve a predefined control problem definition of a prescribed performance objective for the WEC device output as a predefined velocity profile, wherein the inputs for the wave model include, for a particular set of data associated with the body of water: a global wave height H, a time period T of detected waves, a direction D of the detected waves, a speed or magnitude uwind of east and west components of winds, a speed or magnitude vwznd of north and south components of the winds, a speed or magnitude ucurrent of east and west component of currents, and a speed or magnitude vcurrent of north and south component of the currents, calculates a prediction of wave conditions on the body of water based on the wave model, the prediction of wave conditions inclusive of predictions of wave heights of the body of water of at least 24 hours in advance, wherein, notwithstanding the wave model is initially trained prior to the deployment on the WEC device, the generation of the wave model and the calculating the prediction of the wave conditions according to the wave model are each performed exclusively on the WEC device subsequent to the deployment using the plurality of environmental characteristics observed by sensors located exclusively on the WEC device.
	However, James teaches a method and system for predicting wave conditions comprising a machine learning module (see page 1, Abstract lines 1-3 “A machine learning framework is developed to estimate ocean-wave conditions. By supervised training of machine learning models on many thousands of iterations of a physics-based wave model, accurate representations of significant wave heights and period can be used to predict ocean conditions), training the machine-learning module associated with the WEC device using the plurality of environmental characteristics as inputs to generate a wave model (see page 1 Col 2 par. 2 “to train machine learning models on many realizations of a physics-based wave model forced by historical atmospheric and sea states to accurately represent wave conditions (specifically, significant wave heights and characteristic period)”; also, see page 6 Col 2 par. 3 “The machine learning model is trained on a data set to establish the weights parameterizing the space of nonlinear functions mapping from x to y. Of course, a large training data set is required to develop a robust machine learning model”; also, the generated model is shown in Fig. 4 a layered feed forward neural network model with bias, inputs and outputs; the input data is shown in Fig. 1 and includes wave height, period and height, and wind and current data measured at buoy located at the diamond positions in Fig. 1), wherein the inputs for the wave model include, for a particular set of data associated with the body of water: a global wave height H (page 3 Col 1 lines 9-11 “For this model-verification exercise, inputs forcing the SWAN model comprised wave conditions (defined along the SWAN model boundaries indicated in red in Fig. 1” and page 3 Col 2 para. 2 “wave-condition data (significant wave height, Hs, top row; also, see Page 7 Col  2 lines 4-11 “…input file where wave conditions (Hs, T, and D)”…), a time period T of detected waves (also, see Page 7 Col  2 lines 4-11 “input file where wave conditions (Hs, T, and D), T is period), a direction D of the detected waves (also, see Page 7 Col  2 lines 4-5 “input file where wave conditions (Hs, T, and D), D is direction;), a speed or magnitude uwind of east and west components of winds (also, see page 3 par. 2 “wind data from The Weather Company (2017) extracted at 12 locations spaced 0:25∘ apart corresponding to the turquoise circles in Fig. 1”; thus, Fig. 1 shows wind data at the east and west component at the turquoise circles; also, see page 7 Col 2 lines 4-11 “the spatially variable TWC winds files (12 values each for easterly and northerly wind components”;  ). These data were assembled into x vectors comprising:… 12X2 wind speeds”), a speed or magnitude vwznd of north and south components of the winds (also, see page 3 par. 2 “wind data from The Weather Company (2017) extracted at 12 locations spaced 0:25∘ apart corresponding to the turquoise circles in Fig. 1”; thus, Fig. 1 shows wind data at the North and South components at the turquoise circles; see page 7 Col 2 lines 4-11 “the spatially variable TWC winds files (12 values each for easterly and northerly wind components). These data were assembled into x vectors comprising:… 12X2 wind speeds”), a speed or magnitude ucurrent of east and west component of currents (page 3 Col 1 lines 9-16 “357 u and v currents supplied at the 3-km-spaced small, black circles in Fig. 1)” u and v currents are vector to include all the components N, S, E, and W” Fig. 1 black circles represents and includes currents from the east and west), and a speed or magnitude vcurrent of north and south component of the currents (page 3 Col 1 lines 9-16 “357 u and v currents supplied at the 3-km-spaced small, black circles in Fig. 1)”, u and v currents are vector to include all the components N, S, E, and W; also, see Fig. 1 black circles represents and includes currents from the north and south), and calculating a prediction of wave conditions on the body of water based on the wave model (see the Abstract “A machine learning framework is developed to estimate ocean-wave conditions. By supervised training of machine learning models on many thousands of iterations of a physics-based wave model, accurate representations of significant wave heights and period can be used to predict ocean conditions…”), the prediction of wave conditions inclusive of predictions of wave heights of the body of water of at least 24 hours in advance (see page 27 “In fact, for a 48-hour forecast (16 simulations, one every three hours), SWAN simulations on a single-core processor took 583 s (112 s on eight cores) while the machine-learning equivalent took 0.086s to calculate the Hs field and 0.034s to calculate the characteristic T (a total of 0.12 s on a single processor) | well over three orders of magnitude (485,833%) faster than the running the full physics-based SWAN models).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Abdelkhalik’	s invention to include training a machine-learning module associated with the WEC device using the plurality of environmental characteristics as inputs to generate a wave model, wherein the inputs for the wave model include, for a particular set of data associated with the body of water: a global wave height H, a time period T of detected waves, a direction D of the detected waves, a speed or magnitude uwind of east and west components of winds, a speed or magnitude vwznd of north and south components of the winds, a speed or magnitude ucurrent of east and west component of currents, and a speed or magnitude vcurrent of north and south component of the currents, and calculating a prediction of wave conditions on the body of water based on the wave model, the prediction of wave conditions inclusive of predictions of wave heights of the body of water of at least 24 hours in advance as taught by James in order to facilitate accurate power production forecasts (see Page 1 Col 2 Par 2 lines 7-9 “Predicting these wave conditions at locations corresponding to a (potential) wave-energy-converter (WEC) array facilitates accurate power-production forecasts”) and predict wave conditions accurately, faster, and with less computational cost (see page 2 Col 1 lines “ the end result is a machine learning technique that can predict wave conditions with comparable accuracy to a physics-based model for a fraction of the computational cost).
 	While Abdelkhalik clearly teaches wind speeds/conditions sensors, and wave height conditions sensors, Abdelkhalik–James does not explicitly trains a machine-learning module prior to deployment on the WEC device, wherein, notwithstanding the wave model is initially trained prior to the deployment on the WEC device, the generation of the wave model and the calculating the prediction of the wave conditions according to the wave model are each performed exclusively on the WEC device subsequent to the deployment using the plurality of environmental characteristics observed by sensors located exclusively on the WEC device, and wherein the wave model is implemented to solve a predefined control problem definition of a prescribed performance objective for the WEC device output as a predefined velocity profile.
	Kuo teaches a machine learning service system comprising a service for training machine learning model, wherein training the  a machine-learning module is done prior to deployment on a device, (see Fig. 1 and 5; also, see [0012], [0015], [0017]; also, see [0051]-[0052] the system trains any kind of machine learning module specific for each vendor or usage; also, see [0058] “n the depicted embodiment, the provider network 102 also includes a model training service 502 that trains one or more of the machine learning models 112 before they are made available for deployment”), the generation of the model and the calculating the prediction according to the model are each performed exclusively on the device subsequent to the deployment (see [0017] “the machine learning deployment service may generate a machine learning package and deploy the package to the connected device for installation in order to allow the connected device to run…a machine learning model in an optimal or more optimal manner”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Abdelkhalik-James’ combination above to include a service for training machine learning model, wherein training the  a machine-learning module is done prior to deployment on a device, the generation of the model and the calculating the prediction according to the model are each performed exclusively on the device subsequent to the deployment as taught by Ku in order to train the machine learning module of Abdelkhalik-James before deployment onto the WEC device in order to optimize the machine learning module (see [0050]-[0051]) and to test or validate the machine learning module/model and find errors before the model is fully deployed (see [0003] and [0034). Therefore, Abdelkhalik-James-Kuo teaches or suggests that the generation of the wave model and the calculating the prediction of the wave conditions according to the wave model are each performed exclusively on the WEC device as taught by Abdelkhalik-James subsequent to the deployment as suggested by Kuo using the plurality of environmental characteristics observed by sensors (as taught above by Abdelkhalik-James above).
 	While Abdelkhalik clearly teaches wind speeds/conditions sensors, and wave height conditions sensors, Abdelkhalik-James-Kuo does not explicitly the plurality of environmental characteristics observed by sensors located exclusively on the WEC device (Abdelkhalik is silent about the location of the sensors used by the prediction module/model), and wherein the wave model is implemented to solve a predefined control problem definition of a prescribed performance objective for the WEC device output as a predefined velocity profile.
  	Hagmuller teaches a wave energy controller including sensors detecting wind conditions and wave height conditions (0046), wherein the sensors are located exclusively on the WEC device (see Fig. 1 sensor are included and located in the WE device 102 “the wave conditions sensor 112 senses conditions of the sea waves in the environment of the sea wave energy harvesting vessel 102. The wave conditions sensor 112 can sense one or more of the frequency of the sea waves, the average trough to peak amplitude of the sea waves, current amplitude patterns in the sea waves, the direction of propagation of the sea waves, wind conditions, and other parameters associated with the sea waves”; also, see [0047] “The wave conditions sensor 112 can include sensors or components placed in an interior of the sea wave energy harvesting vessel 102 and/or coupled to an exterior of the sea wave energy harvesting vessel 102”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Abdelkhalik-James-Kuo combination as taught above invention to include sensors detecting wind conditions and wave height conditions (0046), wherein the sensors are located exclusively on the WEC device as taught by Hagmuller in order to enable  to enable the sea wave energy harvesting vessel 102 to more efficiently harvest energy from the sea waves (see [0046] and [0048]).	
	While it would be obvious to one of ordinary skill in the art that measurements near or on the WEC are more accurate and would result in better predictions, Abdelkhalik-James-Hagmuller-Kuo still does not explicitly teach using the plurality of environmental characteristics observed by sensors located exclusively on the WEC device to generate the wave model and calculating the prediction of the wave conditions (in other words, Deo is used to clearly demonstrate that using measurements near or at the WEC to generate a neural network wave model, will result in better output wave predictions), and wherein the wave model is implemented to solve a predefined control problem definition of a prescribed performance objective for the WEC device output as a predefined velocity profile. 
	However, Deo clearly teaches generating a wave model and calculating a prediction of wave conditions by using a plurality of environmental characteristics observed by sensors on a WEC device (see page 895 par. 1 “Another set of wave rider buoy based measurements of waves and wind was available near the above mentioned location”, see page 896 par. 2 “then it was tested with respect to the central grid (shown shaded in Fig. 3) measurements. A combination of 4 input nodes, pertaining to weekly wind speeds in a month, and 4 output nodes, belonging to the corresponding weekly wave heights, was found to be most useful in achieving adequate training in terms of error convergence and testing accuracy. Fig. 6 shows the extent of match between the measured and predicted values of the significant wave height in terms of both time history as well as scatter diagram type of comparisons with respect to the testing data. These results are better in comparison with those obtained for two previous locations as reflected in the higher value of the correlation coefficient, namely, 0.77. This could be due to space as well as time averaging effect in the input series at the current location”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Abdelkhalik-James-Kuo-Hagmuller invention to include using the plurality of environmental characteristics observed by sensors located exclusively on the WEC device as taught by Hagmuller and Deo to generate the wave model and calculating the prediction of the wave conditions as taught by Deo since using measurements at the WEC device will result in better wave condition predictions (see page 896 par. 2).
	While Abdelkhalik teaches an optimizer to determine a velocity profile for controlling the WEC device (see [0040], [0050], and [0049] and page 9 claim 1), Abdelkhalik-James-Hagmuller-Deo does not explicitly teach wherein the wave model is implemented to solve a predefined control problem definition of a prescribed performance objective for the WEC device output as a predefined velocity profile (this limitation has been interpreted broadly. For instance, the wave model does not execute or perform any algorithm to solve any objective. The wave model simply predicts wave condition.  However, the wave conditions predicted are used by a second component or optimizer 810  solve the control problem. The component has been interpreted as an algorithm to compute optimal oscillation of the WEC device based on the velocity profile, see original published disclosure [0080]). 
 	However, Bacelli teaches a system and method for controlling a wave energy converter comprising generating a model (see Fig. 4 a model/algorithm is sued for generating a velocity profile), wherein the model is implemented to solve a predefined control problem definition of a prescribed performance objective for the WEC device output as a predefined velocity profile (see Page 17 par. 1 “The control system presented in this paper is composed of a feed-forward part and a feedback part; the feed-forward block generates the reference trajectories for the relative 5 velocity, the relative position and the PTO force, that maximize the produced energy while satisfying the amplitude constraint…”, par. 2 “The reference trajectories generated by the feed-forward controller are obtained by
solving the optimization problem presented in section 4; the solution of the optimization problem depends on the vectors describing the excitation forces EA and EB…”; also, see page 22 par. 4 “In block 30, at step 34, an expression is obtained for the velocity and PTO force as a 5 linear combination of basis functions, such as in equations 5-7 or 13-15 (for the Fourier case). This results in step 36 in a set of parameters describing these physical attributes, whose value is not known…. This provides, in step 54, the sets of velocity parameters for each body and the PTO force parameters, i.e. the missing variables steps 34 and 36. Using a feedback controller in step 56, the PTO force is corrected to match the optimized solution and thereby provide the optimal velocity and position for each body to maximize the energy input”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Abdelkhalik-James-Kuo-Hagmuller-Deo’s combination as taught above to include generating a model, wherein the model is implemented to solve a predefined control problem definition of a prescribed performance objective for the WEC device output as a predefined velocity profile as taught by Bacelli in order to maximize power generation (see Page 2 last par. “…energy maximization can be reformulated as a nonlinear program expressed in terms of a cost function and a constraint. This can be solved in real time to arrive at a force profile for a PTO which, when implemented by the PTO, maximizes the energy available from the PTO while staying within the physical constraint imposed).	
 	As to claim 9, this claim is the system claim corresponding to the method claim 2 and is rejected for the same reasons mutatis mutandis.
	As to claim 11, this claim is the system claim corresponding to the method claim 4 and is rejected for the same reasons mutatis mutandis.
	As to claim 15, this claim is the computer program product comprising a non-transitory computer- readable storage medium claim corresponding to the method/system claim 1 and is rejected for the same reasons mutatis mutandis.
 	As to claim 16, this claim is the computer program product comprising a non-transitory computer- readable storage medium claim corresponding to the method claim 2 and is rejected for the same reasons mutatis mutandis.
 	As to claim 18, this claim is the computer program product comprising a non-transitory computer- readable storage medium claim corresponding to the method claim 4 and is rejected for the same reasons mutatis mutandis.
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure. 
	Faulhaber et al (US 10621019), Wubbels et al (US 10810512), Shamir (US 20170161640), Jia et al (US 20210097429) teach or suggest that training a machine learning model/module before training is very well known and Jia states that is a must. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	 Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). 
/O. L. /
Examiner, Art Unit 2117  	

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116